Transfer of Asset

 

Xploration Inc. a Nevada corporate address at 27762 Antonio Parkway, Ladera
Ranch California 92694 and Joaquin Basin Resources Inc a Nevada corporate
address at 3111 NE 29th Street, Fort Lauderdale Florida 33308 enter into this
agreement on January 20, 201l.

 

Xploration Inc has ownership of 50% working interest in approximately 4,000
acres referenced as the Kreyenhagen Trend acreage.

 

Xploration has $576,322 of liabilities associated with engineering work
conducted during 2010 in the Kreyenhagen Trend fairway of the San Joaquin Basin
of California.

 

Xploration has filed a lien on property where the $576,322 engineering work was
completed but not paid for. The lien is in the amount of $307,905.25.

 

Xploration assigns the lien and its potential recoverable value to Joaquin Basin
Resources Inc.

 

Xploration assigns its 50% ownership of the approximate 4,000 acres in the
Kreyenhagen Trend to Joaquin Basin Resources.

 

Inconsideration for the following conideration by Joaquin Basin Resources:

 

Joaquin Basin Resources accepts all responsibility of the $576,322 of liability.

 

Joaquin Basin Resources accepts all rental payments, responsibilities for the
joint operating agreement governing the approximate 4,000 acres of Kreyenhagen
Trend, any other liabilities or responsibilities that may come up in the future.

 

Joaquin Basin Resources will hold Xploration Inc harmless in future
transactions·regarding the Kreyenhagen Trend acreage or in its recovery of the
liens value.

 

This agreement shall be effective January 20, 2011 and shall be governed by the
laws of Nevada.

Joaquin Basin

 

 

Agreed and accepted:

 

 

/s/ Joaquin Basin

Joaquin Basin

 

/s/

Xploration Inc.

